Citation Nr: 1546444	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-28 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination to assess the severity of his right hip strain in September 2012.  However, in his October 2013 substantive appeal, he asserted that range of motion of his right thigh is now worse than was documented during that examination.  As more recent treatment records do not include detailed range of motion testing, an additional VA examination would aid in adjudicating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, since at least the age of 50, the Veteran has reported during treatment that he is supported by Social Security Administration (SSA) benefits.  As any records associated with claims for SSA disability benefits may contain information relevant to this claim, they should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records dating since March 2015.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If    the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA hip examination to assess the current severity of his service-connected right hip strain.  The claims file should be reviewed by  the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right hip disability should be reported, to include range of motion testing and any functional impairment.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




